ACCEPTED
                                                                                       01-14-00758-CR
                                                                            FIRST COURT OF APPEALS
                                                                                    HOUSTON, TEXAS
                                                                                 6/12/2015 11:53:05 AM
                                                                                 CHRISTOPHER PRINE
                                                                                                CLERK

                      No. 01-14-00758-CR
                               In the
                         Court of Appeals              FILED IN
                                                1st COURT OF APPEALS
                              For the               HOUSTON, TEXAS
                      First District of Texas   6/12/2015 11:53:05 AM
                            At Houston          CHRISTOPHER A. PRINE
                                              Clerk

                           No. 1401233
                    In the 230th District Court
                     Of Harris County, Texas
                    
                   RICHARD CONTRERAS
                             Appellant
                                 V.
                   THE STATE OF TEXAS
                             Appellee
                    
     STATE’S MOTION FOR EXTENSION OF TIME TO FILE BRIEF
                      
TO THE HONORABLE COURT OF APPEALS:

      THE STATE OF TEXAS, pursuant to TEX. R. APP. P. 2 & 10.5, moves for

an extension of time in which to file its appellate brief and in its motion, would

show the Court the following:

      1. The appellant was charged with the aggravated sexual assault of a child

         committed on July 1, 2013 (CR – 15). He pled “guilty” to the charge

         (CR – 23-32). The trial court sentenced him to 50 years in prison on June

         10, 2014 (CR – 38). The appellant filed a motion for new trial that same

         day, which was denied on August 15 (CR – 41-46). The appellant then
   filed a notice of appeal on September 4, 2014, and the trial court certified

   that he had waived his right to appeal (CR – 34, 57).

2. The State’s brief is due on June 12, 2015. The State hereby requests a

   30-day extension for the filing of the State’s brief.

3. The following facts are relied upon to show good cause for an extension

   of time to allow the State to file its brief:

      a. The record in this case is over 130 megabytes in length split over
          ten files and will take some time to process.

      b. The undersigned attorney researched and answered by email more
          than 50 legal questions of trial prosecutors since the appellant filed
          his brief. The undersigned attorney researched and answered even
          more such questions by phone during that time period.

      c. The undersigned attorney has been involved in completing the
          following written appellate project since the appellant filed his
          brief:

           (1)      Johnathan Castaneda v. The State of Texas
                    No. 01-14-00389-CR
                    No. 01-14-00390-CR
                    Brief filed May 18, 2015

           (2)      Griselda Aza v. The State of Texas
                    No. 14-14-00241-CR
                    No. 14-14-00242-CR
                    Brief to be filed June 26, 2015
WHEREFORE, the State prays that this Court will grant the requested extension.

                                                 Respectfully submitted,

                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 Kugler_eric@dao.hctx.net
                                                 TBC No. 796910

                          CERTIFICATE OF SERVICE
    This is to certify that a copy of the foregoing instrument will be served by
efile.txcourts.gov to:

     Michael Driver
     Attorney at Law
     402 Main, 4th floor
     Houston, TX 77002
     Mikedriverlaw@gmail.com

                                                 /s/ Eric Kugler
                                                 ERIC KUGLER
                                                 Assistant District Attorney
                                                 Harris County, Texas
                                                 1201 Franklin, Suite 600
                                                 Houston, Texas 77002-1923
                                                 (713) 755-5826
                                                 TBC No. 796910
Date: June 12, 2015